Citation Nr: 0907120	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  05-11 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to compensation for pseudophakic bullous 
keratopathy of the left eye under the provisions of 38 
U.S.C.A. § 1151. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel

INTRODUCTION

The Veteran had active military service from January 1952 to 
January 1954.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.

In October 2006, the Veteran testified during a hearing 
before RO personnel: a transcript of that hearing is 
associated with the claims file. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a) (2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After review of the record, the Board finds that additional 
development is necessary prior to appellate review.

Initially, the Board notes that in October 2008, the Veteran 
submitted additional private medical records to the RO after 
the appeal was certified to the Board.  This new evidence was 
not accompanied by a waiver of RO consideration and the RO 
forwarded these records to the Board without furnishing the 
Veteran with a SSOC.  Under these circumstances, a remand is 
warranted for the RO's initial consideration of the 
additional evidence received, and for issuance of a SSOC 
reflecting such consideration.  See 38 C.F.R. § 20.1304 
(2008).

The Veteran contends that a cataract extraction and 
intraocular lens replacement of the left eye that was 
performed at the Durham VA Medical Center (VAMC) on July 1, 
2002 resulted in pseudophakic bullous keratopathy of the left 
eye.
Under 38 U.S.C.A. § 1151, compensation shall be awarded for a 
qualifying additional disability or a qualifying death of a 
veteran in the same manner as if such additional disability 
or death were service-connected. For purposes of this 
section, a disability or death is a qualifying additional 
disability or qualifying death if the disability or death was 
not the result of the veteran's willful misconduct and the 
disability or death was caused by hospital care, medical or 
surgical treatment, or examination furnished the veteran 
under any law administered by the Secretary, either by a 
Department employee or in a Department facility as defined in 
section 1701(3)(A) of this title, and the proximate cause of 
the disability or death was: (A) carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of the Department in furnishing the 
hospital care, medical or surgical treatment, or examination; 
or (B) an event not reasonably foreseeable.

Effective September 2, 2004, 38 C.F.R. § 3.361 was 
promulgated for claims filed on or after October 1, 1997. 
Claims based on additional disability due to hospital care, 
medical or surgical treatment must meet certain causation 
requirements. Actual causation is required. To establish 
causation, the evidence must show that the hospital care, 
medical or surgical treatment, or examination resulted in the 
veteran's additional disability or death. Merely showing that 
a veteran received care, treatment, or examination and that 
the veteran has an additional disability or died does not 
establish cause. Hospital care, medical or surgical 
treatment, or examination cannot cause the continuance or 
natural progress of a disease or injury for which the care, 
treatment, or examination was furnished unless VA's failure 
to timely diagnose and properly treat the disease or injury 
proximately caused the continuance or natural progress. 
Additional disability or death caused by a veteran's failure 
to follow properly given medical instructions is not caused 
by hospital care, medical or surgical treatment, or 
examination. 38 C.F.R. § 3.361(c).

The proximate cause of disability or death is the action or 
event that directly caused the disability or death, as 
distinguished from a remote contributing cause. To establish 
that carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused a veteran's additional 
disability or death, it must be shown that the hospital care, 
medical or surgical treatment, or examination caused the 
veteran's additional disability or death (as explained in 
paragraph (c) of this section); and (i) VA failed to exercise 
the degree of care that would be expected of a reasonable 
health care provider; or (ii) VA furnished the hospital care, 
medical or surgical treatment, or examination without the 
veteran's or, in appropriate cases, the veteran's 
representative's informed consent. 

In this case, the most significant evidence pertaining to the 
matter of foreseeability involves the issue of informed 
consent, particularly documentation thereof; however, such 
documentation has not yet been associated with the claims 
file.  The RO requested the consent documents along with 
medical records.  The medical records were obtained, but 
there is no consent documentation.  It is mentioned in a 
medical opinion on file and it is possible that it is in a 
medical administrative folder separate from the medical 
records. 

The RO obtained a December 2007 VA medical opinion that was 
comprehensive and clearly responded to the questions asked by 
the RO, the Board points out that the VA physician repeatedly 
asserted that the veteran's complications, to include 
pseudophakic bullous keratopathy, would have been discussed 
during informed consent for the veteran's cataract surgery.  
However, while the file includes medical records in which VA 
health care providers refer to such forms, to include the 
July 2002 surgery report, the informed consent forms 
themselves or copies thereof are not in the record that is 
now before the Board, as required by 38 C.F.R. § 17.32.  In 
light of the above noted criteria, RO action should be taken 
to obtain all consent forms and pre-operative counseling 
records signed by the veteran pertaining to the July 2002 
cataract surgery of the left eye at the Durham VAMC.

Accordingly, this matter is REMANDED to the RO, via the AMC, 
for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Take appropriate action to obtain and 
associate with the claims file informed 
consent forms and pre-operative 
counseling records signed by the veteran 
pertaining to cataract surgery of the 
left eye, performed at the Durham VAMC on 
July 1, 2002.  All action to obtain any 
signed informed consent forms should be 
documented fully in the claims file.  If 
the records are determined to be 
unavailable, the AMC/RO should request a 
written response indicating that they are 
unavailable and the reason for such 
unavailability.  The RO should also 
notify the veteran and his representative 
of the records that were not obtained.

2.  Then, the RO/AMC should readjudicate 
the Veteran's claim for 1151 benefits for 
pseudophakic bullous keratopathy of the 
left eye with consideration of the 
requirements of 38 C.F.R. § 17.32 and the 
risks and complications discussed in the 
December 2007 VA medical opinion, in 
which the VA physician stated would be a 
standard part of the informed consent 
discussion for cataract surgery.  

3.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided with a 
SSOC.  The SSOC should contain notice of 
all relevant actions taken on the claim, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal since the April 2008 SSOC.  An 
appropriate period of time should be 
allowed for response before the claims 
file is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

